Appeal by the defendant from a judgment of the Supreme Court, Queens County (Beerman, J.), *413rendered July 16, 1984, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The court did not err in refusing to charge criminal trespass in the third degree as a lesser included offense since there was no reasonable view of the evidence to support such a charge (see, People v Glover, 57 NY2d 61). Lazer, J. P., Bracken, Weinstein and Eiber, JJ., concur.